 4:17-cr-03038-JMG-CRZ Doc # 190-1 Filed: 12/14/18 Page 1 of 1 - Page ID # 977
18-3669 United States v. Michael Parsons


                              Eighth Circuit Court of Appeals

PRO SE Notice of Docket Activity

The following was filed on 12/14/2018

Case Name: United States v. Michael Parsons
Case Number: 18-3669

Docket Text:
CRIMINAL case docketed. [4736398] [18-3669]

The following document(s) are associated with this transaction:
Document Description: None

Notice will be mailed to:

Mr. Michael Wayne Parsons
CORECIVIC
30237-047
100 Highway Terrace
Leavenworth, KS 66048-0000

Notice will be electronically mailed to:

Ms. Lisa Grimminger: Lisa_Grimminger@ned.uscourts.gov
Ms. Denise M. Lucks: docket@ned.uscourts.gov
Ms. Jody Mullis: jody.mullis@usdoj.gov,
carrie.morrill@usdoj.gov,usane.ecfcriminal@usdoj.gov,caseview.ecf@usdoj.gov
Mr. Donald Lee Schense: donald@schenselaw.com
Ms. Rogene Schroder: roschrod79@yahoo.com
Mr. Jan W. Sharp: jan.sharp@usdoj.gov,
amy.donato@usdoj.gov,usane.ecfcriminal@usdoj.gov,caseview.ecf@usdoj.gov




   Appellate Case: 18-3669       Page: 1   Date Filed: 12/14/2018 Entry ID: 4736398
